Citation Nr: 0722662	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  04-40 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to 
October 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for residuals of a back injury.

The issue of entitlement to service connection for residuals 
of a fracture of the clavicle was addressed in the statement 
of the case issued in October 2004.  In November 2006, the 
veteran's representative withdrew the claim for service 
connection for the right clavicle and filed a claim for 
service connection for a left clavicle injury.  This 
decision, accordingly, is limited to the issue set forth on 
the preceding page.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The service medical records disclose that the veteran 
complained of back pain in September 1976 after being in a 
motor vehicle accident two months earlier.  He related that 
he had fallen out of his rack and irritated the injury three 
days ago.  The Board notes that the veteran was admitted to a 
civilian hospital following the accident.  By letter dated in 
October 2005, the RO contacted Erlanger Hospital, the 
facility the veteran indicated he had been taken to during 
service, and sought records from December 1975 to October 
1977.  While some records from this medical center were 
received, they were from many years after the veteran's 
separation from service, and did not pertain to the back.  
There was no indication that the records mentioned by the 
veteran were not available.  

Records from the Social Security Administration note the 
veteran giving a history of low back pain since a work-
related back injury in 1997.  It was also noted that he has 
retained buckshot in the lower back due to a drive-by 
shooting in 1996 or 1997.  VA outpatient treatment records 
dated in 1999 reveal that the veteran was seen for complaints 
including low back pain.  An assessment of chronic low back 
syndrome, etiology unclear, was made in July 1999.  

As the record shows evidence of treatment in service and 
current disability which could be related to service, a VA 
examination is necessary to obtain an opinion as to the 
current etiology.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 
20 Vet. App. 410 (2006)

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The AOJ should contact the veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his back 
disability since his discharge from 
service.  The AOJ is instructed that it 
should again request the records from 
Erlanger Hospital for June or July 1976, 
following his in-service motor vehicle 
accident.  If such records are not 
available, it should be so stated.  After 
securing the necessary authorizations for 
release of this information, the AOJ 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, and which have not already been 
associated with the claims folder.

2.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the nature and etiology of his low back 
disability.  All necessary tests should 
be performed, and a diagnosis provided 
for any back disability identified.  The 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  

Based upon review of the claims file, 
examination of the veteran, and sound 
medical principles, the examiner should 
furnish an opinion concerning whether it 
is more likely, less likely, or at least 
as likely as not (50 percent probability) 
that a current back disability is related 
to the back complaints the veteran had 
during service.  A rationale for any 
opinion expressed should be set forth.  

3.  Following completion of the above, 
the AOJ should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



